              Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
             Case 1:10-cr-00191-JFK Document 443 Filed 05/26/20 Page 1 of 7

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 05/26/2020
  UNITED STATES DISTRICT COURT
UNITED
  SOUTHERN STATES      OF AMERICA
                   DISTRICT      OF NEW YORK                   :
  -----------------------------------------------------------x :
  In re -against-
        FANNIE MAE 2008 SECURITIES                           ::              No.
                                                                             08 Civ.10 Cr.
                                                                                     7831    191 (JFK)
                                                                                          (PAC)
  LITIGATION                                                 ::                        ORDER
                                                                             09 MD 2013 (PAC)
ROBERT EGAN,                                                   :
                                                             :
                                                               :
                                                             :               OPINION & ORDER
                                  Defendant.                   :
  -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FORHONORABLE
      INTERESTED       PARTY
                    PAUL         U.S. BANK
                            A. CROTTY,    UnitedNATIONAL      ASSOCIATION:
                                                  States District Judge:
       Morgan R. McCord
       ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                            BACKGROUND1
FOR INTERESTED PARTY KNOWN LITIGATION HOLDINGS, LLC:
       Burton      S.years
           The early   Weston
                            of this decade saw a boom in home financing which was fueled, among
       GARFUNKEL WILD, P.C.
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
       Before the Court are requests by Interested Parties U.S.
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
Bank National Association (“U.S. Bank”) and Known Litigation
   assumption that the market would continue to rise and that refinancing options would always be
Holdings, LLC (“KLH”) to resolve a dispute regarding the
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
distribution of proceeds from the sale of real property formerly
  not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
owned by Defendant Robert Egan. The parties’ dispute
  originators sold their loans into the secondary mortgage market, often as securitized packages
essentially arises out of conflicting interpretations of a May
  known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
30, 2019 so-ordered Stipulation of Settlement (“the Stipulation
       But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
of Settlement”), which was filed under seal and was intended to
  and home prices began to fall. In light of the changing housing market, banks modified their
resolve an earlier dispute between U.S. Bank and KLH regarding
  lending practices and became unwilling to refinance home mortgages without refinancing.
the same real property located at 16 Guard Hill Road, Bedford

Corners, New York 10549 (“the Property”).                                     U.S. Bank argues that
   1
       Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
it dated
    is June
         entitled      topurposes
            22, 2009. For   approximately             $908,000
                                  of this Motion, all allegations in thefrom  the
                                                                         Amended    saleareof
                                                                                 Complaint      the
                                                                                            taken as true.



                                                              1
                                                          1
       Case 1:10-cr-00191-JFK Document 443 Filed 05/26/20 Page 2 of 7



Property and KLH is entitled to approximately $83,000.             KLH

argues that it is entitled to approximately $183,000 of the

proceeds and U.S. Bank is entitled to approximately $808,000.

      For the reasons set forth below, the Court rules in favor

of KLH.    Accordingly, U.S. Bank is to receive $807,738.24,

reflecting approximately 80% of the sale proceeds; KLH is to

receive $183,038.40, reflecting approximately 20% of the sale

proceeds.

      I.   Background

      On or about June 13, 2013, the United States of America

conveyed the Property via quit claim deed jointly to U.S. Bank

and KLH pursuant to a Stipulated Final Order of Forfeiture.

(Stipulation of Settlement Under Seal at 1, Ex. 2 to Letter from

Morgan R. McCord to Hon. John F. Keenan (Mar. 25, 2020).)

Following the conveyance, certain issues were identified with

the Property’s deed, and on February 4, 2019, the Property was

re-conveyed to U.S. Bank and KLH.           (Id. at 2.)   On or about May

30, 2019, U.S. Bank and KLH executed the Stipulation of

Settlement to resolve a dispute between the parties regarding

the sale of the Property.      (Id.)       As relevant here, the

Stipulation of Settlement provided:

  •   “In no event shall the Property be sold for less than
      $950,000 without U.S. Bank’s prior written approval.”              (Id.
      ¶ 2.)




                                       2
       Case 1:10-cr-00191-JFK Document 443 Filed 05/26/20 Page 3 of 7



  •   “From the gross proceeds of sale there will be deducted any
      and all associated costs [of] sale, including, without
      limitation, brokers’ commissions, transfer taxes, title
      costs and any other sale related costs or expenses
      (including costs to clean the Property), any and all real
      property taxes accruing against the property from and after
      the date of taxes previously paid and any normal
      adjustments. Any and all costs to be deducted from the
      proceeds of the sale must be reasonable and customary,
      otherwise they will be borne solely by the party that
      incurred the cost.” (Id. ¶ 3.)

  •   “The net proceeds of sale (after deductions as above
      provided) shall be allocated between the parties as
      follows:
      Sale Price              U.S. Bank              KLH
      $1,000,000              $800,000               $200,000
                              65% of any             35% of any
      > $1,000,000 to
                              additional             additional
      $1,100,000
                              increment              increment
                              60% of any amount      40% of any amount
      > $1,100,000
                              > $1.1 million         > $1.1 million
      By way of example, if the net sale price is $1,250,000,
      each side would receive the following:
      U.S. Bank ($800,000 + $65,000 (i.e. 65% of next $100,000) +
      $90,000 (i.e. 60% of next $150,000) = $955,000
      KLH ($200,000 + $35,000 (i.e. 35% of next $100,000) +
      $60,000 (i.e. 40% of next $150,000) = $295,000.” (Id. ¶
      4.)

      On February 10, 2020, the Property was sold to a third-

party buyer for $1,050,000 (“the Closing”).         (Letter from Morgan

R. McCord to Hon. John F. Keenan at 1 (Mar. 25, 2020).)            After

accounting for certain costs related to the transaction’s

closing, the sale netted approximately $991,000.          (Id.)

      Prior to the Closing, on January 22, 2020, counsel for U.S.

Bank emailed “closing figures” for the upcoming sale to counsel

for KLH.   (Ex. C to Letter from Burton S. Weston to Hon. John F.


                                     3
      Case 1:10-cr-00191-JFK Document 443 Filed 05/26/20 Page 4 of 7



Keenan (Mar. 20, 2020).)     In the email, U.S. Bank proposed the

following allocation of the proceeds:

     “80/20 split net sales proceeds per settlement:
     U.S. Bank (80%): $691,991.60 + deductions of: $87,204.95 +
     $2,250.00 + $18,629.68 = $800,076.23
     KLH (20%): $172,997.90 + deductions of: $5,000.00 +
     $5,000.00 = $182,997.90”

(Id. (bold and underline in original).)        U.S. Bank’s “closing

figures” envisioned net sales proceeds of $983,074.13.          (Id.)

Further, KLH was to be reimbursed $5,000 for property clean-up

expenses and $5,000 for legal fees; and U.S. Bank was to be

reimbursed $87,204.95 for property taxes, $18,629.68 for school

taxes, and $2,250.00 for legal fees.       (Id.)

     At some point prior to the Closing, however, the buyer

demanded a $5,000 credit against the purchase price because the

original closing—initially scheduled to occur on December 18,

2019—had been delayed after U.S. Bank and KLH failed to agree on

the allocation of certain legal fees, and KLH’s closing

documents were not timely delivered to the title company.

     On February 6, 2020, counsel for U.S. Bank emailed “closing

calculations” to counsel for KLH.       (Ex. D to Letter from Burton

S. Weston to Hon. John F. Keenan (Mar. 20, 2020).)          U.S. Bank’s

proposed “closing calculations” required KLH to pay the entire

$5,000 credit to the buyer.     (Id.; Sellers’ Addendum to Closing

Disclosure, Ex. 5 to Letter from Morgan R. McCord to Hon. John




                                    4
      Case 1:10-cr-00191-JFK Document 443 Filed 05/26/20 Page 5 of 7



F. Keenan (Mar. 25, 2020).)     U.S. Bank’s proposal also, for the

first time, advanced the argument that U.S. Bank was entitled to

receive the first $800,000 of the sale proceeds in addition to

its reimbursable expenses, with KLH receiving the remaining

approximately $78,000.    KLH refused to accept U.S. Bank’s

proposed distribution, which would have resulted in KLH

receiving approximately $100,000 less from the sale of the

Property.    The sale proceeds are currently being held in escrow

pending resolution of the parties’ dispute.

     II.    Discussion

     U.S. Bank argues that paragraphs 3 and 4 of the Stipulation

of Settlement entitle it to $908,084.63 of the proceeds from the

sale of the Property.    The Court disagrees.

     First, U.S. Bank’s assertion that the Stipulation of

Settlement allows it to claim the first $800,000 from the sale—

but that KLH is not similarly entitled to claim the first

$200,000—is without merit.     The agreement provides neither party

with a minimum distribution, nor can it be construed to prefer

one party over the other.     Indeed, reading the Stipulation of

Settlement in its entirety reveals that the parties intended for

an 80%/20% allocation of the proceeds for amounts up to $1

million.

     Second, and decisive here, U.S. Bank’s January 22, 2020

email demonstrates that it believed the Stipulation of


                                    5
      Case 1:10-cr-00191-JFK Document 443 Filed 05/26/20 Page 6 of 7



Settlement provided an 80%/20% allocation for the proceeds.

(Ex. C to Letter from Burton S. Weston to Hon. John F. Keenan

(Mar. 20, 2020).)    U.S. Bank’s convenient change of

interpretation on the eve of the Closing is not genuine. Cf.

Davis v. Wakelee, 156 U.S. 680, 689 (1895) (“[W]here a party

assumes a certain position in a legal proceeding, and succeeds

in maintaining that position, he may not thereafter, simply

because his interests have changed, assume a contrary position,

especially if it be to the prejudice of the party who has

acquiesced in the position formerly taken by him.”).

     Accordingly, the Court finds that the Stipulation of

Settlement and the parties’ prior course of conduct by, for

example, proposing an 80%/20% allocation of the proceeds and

equally splitting the transaction’s closing costs, mandates the

following allocation of the $877,692.01 net proceeds—and

$990,776.64 total amount received—from the sale of the Property:

     To U.S. Bank:
        80% of net proceeds              $702,153.61
        Property taxes                   $87,204.95
        School taxes                     $18,629.68
        U.S. Bank legal fees             $2,250
        Less: 50% of seller credit       ($2,500)
                                Total: $807,738.24

     To KLH:
        20% of net proceeds              $175,538.40
        Property clean-up                $5,000
        KLH legal fees                   $5,000
        Less: 50% of seller credit       ($2,500)
                                Total: $183,038.40


                                    6
         Case 1:10-cr-00191-JFK Document 443 Filed 05/26/20 Page 7 of 7



     III.     Conclusion

     For the reasons set forth above, U.S. Bank is entitled to

$807,738.24 of the sale proceeds.          KLH is entitled to

$183,038.40.

SO ORDERED.

Dated:       New York, New York
             May 26, 2020




                                       7
